Title: General Orders, 23 July 1781
From: Washington, George
To: 


                  
                      Monday July 23d 1781
                  Morning OrdersThe Troops including Colonel Scammell’s detachment and Sheldon’s Legion to be served with a Gill of Rum per man or in proportion if there be not quantity enough in Camp to give a Gill.Evening OrdersParole New YorkCountersigns MorisaniaFrogs Neck
                  
                  For the day Tomorrow
                  Major General HoweLieutenant Colonel HullFor Picquet  Major MorrellInspector  Captain Remick